CHURCHILL, J.
Heard on prayer for a preliminary injunction.
The only point raised by the respondent in this case is that the agreement for liquidated damages in case the respondent should breach his covenant not to engage in business ousts ■the jurisdiction of equity.
The great weight of authority is to the contrary.
Ropes vs. Upton, 125 Mass. 258; Diamond Match Co. vs. Roeber, 106 N. Y. 473, 486;
Willis vs. Forrester, 140 Mo. A. 321, 330;
Paolilli vs. Piscitelli, 45 R. I. 359.
Decree for preliminary injunction may be entered.